           Case 1:21-cv-04324-LTS Document 9 Filed 06/14/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

RASZELL REEDER,
                           Plaintiff,
                                                                     21-CV-4324 (LTS)
                    -against-
                                                                  ORDER OF DISMISSAL
ANDREW McCABE, et al.,
                           Defendants.


LAURA TAYLOR SWAIN, Chief United States District Judge:

       Plaintiff Raszell Reeder, who is currently incarcerated at Upstate Correctional Facility,

brings this pro se action under 42 U.S.C. § 1983, alleging that Defendants violated his

constitutional rights. By order dated June 4, 2021, the Court granted Plaintiff’s request to

proceed without prepayment of fees, that is, in forma pauperis (IFP). 1

                                    STANDARD OF REVIEW

       The Court must dismiss a complaint, or portion thereof, that is frivolous or malicious,

fails to state a claim upon which relief may be granted, or seeks monetary relief from a defendant

who is immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480

F.3d 636, 639 (2d Cir. 2007). While the law mandates dismissal on any of these grounds, the

Court is obliged to construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir.

2009), and interpret them to raise the “strongest [claims] that they suggest,” Triestman v. Fed.

Bureau of Prisons, 470 F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations

omitted) (emphasis in original).




       1
         Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed IFP. See 28 U.S.C. § 1915(b)(1).
           Case 1:21-cv-04324-LTS Document 9 Filed 06/14/21 Page 2 of 4




       A claim is frivolous when it “lacks an arguable basis either in law or in fact.” Neitzke v.

Williams, 490 U.S. 319, 324-25 (1989), abrogated on other grounds by Bell Atl. Corp. v.

Twombly, 550 U.S. 544 (2007); see also Denton v. Hernandez, 504 U.S. 25, 32-33 (1992)

(holding that “finding of factual frivolousness is appropriate when the facts alleged rise to the

level of the irrational or the wholly incredible”); Livingston v. Adirondack Beverage Co., 141

F.3d 434, 437 (2d Cir. 1998) (“[A]n action is ‘frivolous’ when either: (1) the factual contentions

are clearly baseless . . . ; or (2) the claim is based on an indisputably meritless legal theory.”)

(internal quotation marks and citation omitted).

                                          BACKGROUND

       In this complaint, Plaintiff names multiple defendants, including FBI agents and

supervisors; the former secretary of the Department of Homeland Security; members of

Congress; Vice President Kamala Harris; Governor Andrew Cuomo and members of his staff;

Commissioner Anthony Annucci of the New York State Department of Corrections and

Community Supervision (DOCCS) and other DOCCS employees; magistrate judges in Albany,

New York; the Commissioner of the New York City Fire Department; the chiefs of the New

York City Police Department’s Terrorism and International Narcotics Unit and Cyber Crimes

Unit; and Mayor Bill de Blasio.

       Plaintiff’s complaint is not a model of clarity. For example, he alleges, verbatim:

       No defendant responded to state of emergency danger letters or evidence. I sent
       new evidence for one year an they continued to not ask me questions or for new
       evidence. I ask for duty of service. They denied me. I sent them addresses with
       names to receive additional evidence. They never investigated. I ask that all
       evidence be given stronger forensic an expert secret [illegible] language, clothing
       design, body signs, measurement of sound an distance codes and pronunciation
       and mathematics codes sequence. I sent evidence for lab to trace computer
       chemicals an frequency of every company to locations its guided outside
       company or manufacturer. The workers control by computer velocity. Every
       movie book magazine television script pictures at angles is planned by slowly
       blending agenda in person. They study body function since younger. They live in


                                                   2
               Case 1:21-cv-04324-LTS Document 9 Filed 06/14/21 Page 3 of 4




        communities an underground is called installations. They work closely with
        government national security in unity. They have they own advance resources
        progress since 1600s and 1700s, they far more wiser an at progress. The secret
        government became powerful by forcing each country to replace community
        citizens an children with scientific chemicals human beings drone that can think,
        produce trance pregnancies, infiltration government secrets, an that’s athletic, they
        place in stronger trance. The African technology penetrates entire body if extra
        strength is use computer increase its hold throughout the body. When body
        tremendous force leave out of trance within seconds or minutes the body will
        continue back under control of trance. Theres also chemicals that follow body
        until its back inside it is called latch on.

(ECF 2 ¶ V.)

        The rest of Plaintiff’s allegations are substantially similar in nature. (See id.) Plaintiff

seeks the following relief:

        What court believe is just. I seek court order for stronger country an countries an
        prison safety to security an for counties community an prisons under attack. I
        need Federal Government an National Security investigated an conduct
        investigation. I need enforce president, Department of Justice, congressional
        hearing investigation an expunge all criminal charges. An I return to my country
        Somalia in Africa with government security to provide safety.

(Id. at 11.)

                                            DISCUSSION

        Even when read with the “special solicitude” due pro se pleadings, Triestman, 470 F.3d

at 474-75, Plaintiff’s claims do not appear to be rational, and there is no apparent legal theory on

which he can rely. See Denton, 504 U.S. at 33; Livingston, 141 F.3d at 437. Plaintiff’s claims of

sending “emergency danger letters” to multiple government officials, including FBI agents and

members of Congress, regarding “computer chemicals” and other matters do not suggest that he

can set forth any viable legal claims.

        District courts generally grant a pro se plaintiff an opportunity to amend a complaint to

cure its defects, but leave to amend is not required where it would be futile. See Hill v. Curcione,

657 F.3d 116, 123-24 (2d Cir. 2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988).



                                                   3
          Case 1:21-cv-04324-LTS Document 9 Filed 06/14/21 Page 4 of 4




Because the defects in Plaintiff’s complaint cannot be cured with an amendment, the Court

declines to grant Plaintiff leave to amend and dismisses the action as frivolous. See 28 U.S.C.

§ 1915(e)(2)(B)(i).

                                         CONCLUSION

       Plaintiff’s complaint, filed IFP under 28 U.S.C. § 1915(a)(1), is dismissed pursuant to 28

U.S.C. § 1915(e)(2)(B)(i).

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. See

Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

SO ORDERED.

 Dated:   June 14, 2021
          New York, New York
                                                            /s/ Laura Taylor Swain
                                                         LAURA TAYLOR SWAIN
                                                       Chief United States District Judge




                                                 4
